Title: To Thomas Jefferson from George Muter, 5 May 1781
From: Muter, George
To: Jefferson, Thomas



Sir
Richmond May 5. 1781.

My application to the Honbl. Majr. Genl. the Baron Steuben (the nature of which Your Excellency is acquainted with) not having produced me any command, and the enemy having gone down the river again, I intend going up the country for some time, or ’till I am honoured with a command.
I beg leave to inform your Excellency, that I intend to go from hence to the Point of Fork, and thence to Colo. Jno. Coles’s in Albemarle (where I shall principally reside) and to assure you that I shall exert myself to the utmost in the service of my Country, whenever I am honoured with a command.
I have the honour to be, with the highest respect, Your Excellency’s most humble Servant,

George Muter Col. S. G. R.

